DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020162160 (Anderson).
‘160 does fully disclose: A hat (fig. 1) having a removable chin strap (74, fig. 3, knot 86 is a removable attachment) for a hat’s brim, said removable chin strap comprising:
(A)    a flexible strap (74) having two ends (strap shown inherently has two ends),
(B)    a plurality of attachable end pieces (knots 78 are ‘end pieces connected’ to the strap ends, i.e. also “attachable” as newly amended), each end piece connected to one of said two ends,
(C)    a strap position lock device (80), and
(D)    an attachment for attaching said flexible strap to clothing, including hat and other clothing (fig. 3, shows an attachment at 84 and the end of strap 83 for attaching the strap to the hat which is a type of ‘clothing that includes the hat and other clothing’ as claimed). (claim 1 absent attachment clip)
	‘160 discloses said hat comprises a plurality of slots (unnumbered in figs. 3 and 6) for receiving said flexible strap, wherein said plurality of end pieces (knots 78) retain said flexible strap connected to said hat.  (claim 3 with the exception that the strap and slots are not attached on the hat’s brim)
‘160 fully discloses claim 5 as the element 80 is disclosed as including 82 which is disclosed as a spring loaded release clamp.
‘160 does not disclose from claims 1, 2, and 4: the attachment for attachment to clothing as a clip, an alligator clip, nor as a hook clip.
‘160 also does not teach from claim 3: the strap/strap slots as attached to the hat’s brim.
Regarding claims 1, 2 and 4, US 20010037542 (Elliott) is referenced as it teaches in fig. 7 multiple clips each capable of providing attachment to clothing; clip 13 which is a “hook clip”; and clip which is an “alligator clip”.
‘542 teaches, “The attachment of the device to the clothing of the user allows a towel to be readily available to the user…” and so as not to be cumbersome (i.e. ‘in the way’) or lost during use.
Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify the strap attachment already taught by ‘160 to further use a clip, hook clip, and/or alligator clip so that the user can attach the strap attachment easily and effectively so that the strap is readily available so as not to become cumbersome/’in the way’, or lost during use.
Regarding claim 3, the only difference between ‘160 and the claimed arrangement is that the strap and strap slots of ‘160 are at a lower edge of the crown of the hat and not the brim as claimed.
However, figs. 3 and 6 from ‘160 show the strap and strap slots very close to if not only millimeters away from the brim of the hat.
There is no showing of different operation, criticality nor unexpected result from the straps being attached at the brim rather than the lower edge of the crown portion of a hat.
The MPEP states:
Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic
power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	It is the examiner’s position that the mere changing of the position of the attachment of the straps on a hat’s lower crown perimeter to the brim which extends from and is adjacent to the lower crown perimeter would not have modified the operation of the hat; therefore the particular placement of a strap/strap slots for attachment to a strap to a hat was held to be an obvious matter of design choice.
	Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture at the time of filing the invention to modify the strap attachment already taught by ‘160 to simply modify the attachment point of the strap/strap slots from the lower edge perimeter of the crown portion of the hat to the brim portion of the hat as a matter of obvious design choice so as to provide a hat with a removable chin strap in the desired location during use.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Assertions that “knots” are not “attachable end pieces” is incorrect.  “Knots” at the ends of the straps are in fact “attachable”, “end piece” structures that are ‘connected’ to the ends of the strap as claimed.  Assertions regarding the alleged “bulky”/”awkward” use of the knots is subjective in nature and irrelevant to the required claimed elements being fully disclosed by the Anderson reference.
Assertions regarding “clothing” to which the “attachment clip” are attached are incorrect.  The claim requires the “attachment clip” to be functionally capable to attach the strap to clothing.  The cited prior art rejection above fully discloses a strap with attachment clip that is capable of attachment to clothing.  The prior art explicitly shows the strap/clip being attached to a hat.  Further, nothing precludes the strap/clip from being attached to any other type of clothing being worn.  The newly added language, “wherein said clothing includes said hat and other clothing worn by a wearer of said hat” is fully disclosed by the explicit showing of the strap/clip attached to the hat.  Applicant seems to be arguing the newly added phrase requires the strap/clip to be attached to both a hat and other clothing but that is incorrect.  Disclosure of attachment to the hat does fully disclose attachment to “clothing, wherein said clothing includes said hat and other clothing worn by a wearer of said hat”.  This element of the claim is also recited as a functional limitation so the strap/clip need only be capable of attachment to a piece of clothing to disclose the claimed attachment functionality.
No other arguments or amendments are offered. 
The rejections remain and are considered to be proper.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732